Title: From Louisa Catherine Johnson Adams to John Quincy Adams, 4 August 1822
From: Adams, Louisa Catherine Johnson
To: Adams, John Quincy


				
					
					Philadelphia 4-6 Aug. 1822
				
				August 4 Your N. 10 was brought me this morning containing the order upon the Bank for which I thank you—I am more uneasy than I can express at the part of your Letter concerning Kitty and cannot possibly guess what it can mean—Surely there are persons in the world so singularly constructed that their minds are utterly incapable of improvement from experience which generally teaches the most impressive Lessons—I confess I feel alarmed knowing her indiscretion and that suppleness of character which leads her so often into difficulties—Whatever it is I know you would not have written with so strong an expression of censure were you not convinced of the truth of the allegation—Yet I must still hope as the world is full of exaggeration that her error whatever it may be is not so bad as it has been represented—What is to become of them?!! God only knows—It is a dark and dreary prospect—John has written me a Letter which I shall enclose to you as you will see by it how busy your father is with Mount Arrarat which he has disposed of to the Town of Quincy as a present on certain conditions—His Letter will however explain all the particulars—Charles has likewise written to me—His tone is very lofty and he says he is more and more convinced of the unjust partiality of the Government of which he says he judges by their conduct to John—Mr Gilpin called on us this morning, he is a very young man, full of talk; who will not find his entrance into life impeded by the want of easy assurance—This Even’ Mr. Paul sat an hour with my brother, and I amused myself with his Grandson who has lately been on a visit to the Sea Shore of which he was giving me a long account. After telling me that they first went in a Boat and then rode in a Carriage, he got to the big water and they all went and let the serf roll over them—but he said I must not go with myself, but must let a man take hold of my hand, because  he must snap me down and wash the dirt off of me—I thought this a capital account of the Scene for a Child of three years old; and the Ladies must have a little fun then the Grandfather said it was very true, and he had taught two of the Ladies to swim himself—I have not seen the pieces you mention in the different Papers—not have I seen Walsh for some time—he is gone to see his Son as some School in New Jersey, and I do not know when he will return—Mr. Keating took Tea with us this Eveng—He is one of the most steady, studious, respectable young men I have seen for a long time—It is said he is engaged to marry Elizabeth Hopkinson—but I do not know if it is true—He is a Roman Catholick but perhaps this is no objection—He is mild, amiable, and modest—As he resides in the House where we board, I can judge pretty accurately of his conduct although I seldom see him—There is not a word of news and no end to my nonsense—5 August The day being more suppotable supportable I walked out and returned my visits to Mrs. Mackos, and Mrs. Paul—being the last which I owe and all ettiquette business here is I trust settled—The Count de Menon I see by letters from Mrs. Thornton and George, is returned to Washington and full of importance; and quite Sur chargé des Affaires. In pity to the poor little fellow you should cut him out some small piece of work to rest a claim on for future fame; otherwise like his pendant Harris, he may sink into obscurity—Kirby says he is one of the deepest intriguers who under the mask of easy familiarity and sociability gets admittance into families, and uses the information thus acquired for his own purposes—My opinion of his talents are is not such however as to rank him among the dangerous What has become of Mr. Randolph Canning? Are his simpathetic feelings still so excited as to make it impossible for him to leave the Manor? Lady Hervy it is said has likewise listened to the soothing balm of consolation and returned to London and mixes again in society—We may expect shortly to hear that some Lord or Earl or Duke inspired by his Grace of Wellington, has made proposals to this hitherto disconsolate fair—Betsy Caton writes that visits are exploded altogether in person, and that in London they have adopted the Continental fashion of hiring a man to distribute Cards—As we generally follow the usages of the old Mother Country, perhaps we shall tumble into this convenience; a wise measure at least as it would put an end to a great many silly pretensions—John Randolph will perhaps introduce it, and then it must be admited; for though acknowledged to be more than a little cracked, he will be known to have associated with great folks, and that will ensure his success—Mrs. Porter says the Rush family have too much to do, to take care of their family; to mix much in the World—John Smith she speaks of as usual, and says his health is much better since he keeps a horse It is almost time for Mr. R–—h to return—He has represented our eoconomy long enough—6 We have just received a Note from Mrs. Fisher inviting us to go to the Woodlands if Miss Hamilton had visited me—As this was the condition I declined although the matter would have been of little consequence to me—as you know I am not fastidious as to making first visits when abroadBut as two branches of the family have received attentions from me, it would look too much like demanding a return; in addition to which poor Mrs. Fisher would have been quite frightened at the idea—We are much the same in health as usual / Ever Yours—
				
					
				
				
					You will I fear find my journal more than tiresome
				
			